In the Interest of K.M.D., a Child                 From the County Court at Law No. 1
                                                     Of Randall County
No. 07-12-00483-CV                                 March 28, 2013
                                                   Opinion by Justice Campbell


                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo